DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Claims 1-15, 17, 19, 21, 24, and 29 are pending.
Claims 1-15, 17, 19, 21, 24, and 29 are rejected.
Priority
Priority is given for claims 1-15, 17, 19, 21, 24, and 29 to Provisional Application No. 61/334,537, filed 13 May 2010.
1-15, 17, 19, 21, 24, and 29
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 August 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 27 February 2019.  These drawings are accepted.
Nucleotide and/or Amino Acid Sequence Disclosures
The request to transfer a sequence listing received 23 May 2019 has been processed and the sequence listing has been entered into the application file.
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR §§ 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR §§ 1.821-1.825 for the following reasons:
	Several nucleotide sequences appear in figures 1-8 that are not properly identified.  Nucleotide sequences must be identified by sequence identification number.  Furthermore, if said sequences do not appear in the sequence listing, a new listing including said sequences must be supplied. It is often convenient to identify sequences in figures by amending the Brief Description of the Drawings section (see MPEP 2422.02). If said sequences consist of a portion of sequences already of record in the sequence listing, they may be identified in the specification using the existing SEQ ID No. accompanied by the position of the sequence on the already listed sequence.
	Applicants are required to comply with all the requirements of 37 CFR §§ 1.821-1.825.  Any response to this Office Action which fails to meet all of these requirements will be considered non-responsive.  The nature of the sequences disclosed in the instant application has allowed an examination on the merits, the results of which are communicated below.
Claim Objections
Claims 1 and 15 are objected to because of the following informalities: In line 3 of claim 1 and in line 2 of claim 15 the recitation of "the DNA sequencer" should be amended to recite "a DNA sequencer" because the sequencer is not previously recited. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15, 17, 19, 21, 24, and 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claim 1 recites a computer system that executed a process of analyzing nucleotide sequence read data in a multi-base code format by aligning the sequence read data to a reference sequence in a multi-base code format, correcting mismatches in the sequence read, and decoding the sequence read to a corrected nucleotide sequence. Independent claim 15 recites the process executed by the computer system of independent claim 1. Independent claim 29 recites a computer readable medium that causes a computer to execute the process executed by the computer system of claim 1. Independent claims 1, 15, and 29, but for the limitation of a generic computer, recite the mental process grouping of abstract ideas.
Dependent claim 3 further recites a mental process of analyzing sequence data by replacing an ambiguity code with a missing base code and further replacing the missing base code combined with any other base code with a missing color code. Dependent claim 4 further recites a mental process of analyzing sequence data by replacing ambiguity codes with different possible bases from the reference sequence, encoding the bases to a multi-base code, comparing the sequences to read color calls, and selecting reference color codes with the minimum number of mismatches as the string of reference color codes of the base sequence. Dependent claims 5 and 19 further recite a mental process of replacing mismatches with a corresponding color call from the string of reference color codes. Dependent claim 6 further recites a mental process of replacing mismatches with a missing color call. Dependent claims 7 and further recites a mental process of replacing mismatches with a corresponding color call of the reference sequence if the mismatch is not adjacent to another mismatch. Dependent claim 8 further recites a mental process of grouping mismatches into blocks that include adjacent mismatches and two non-mismatches adjacent to and on either side of the adjacent mismatches, selecting a color call for correction in blocks with the lowest quality value, defining an addition operator based on the multi-base code, adding the color call for correction with a sum of base color calls from a portion of the string of reference color codes corresponding to the each block and a sum of read color calls in the each block using the addition operator to produce a replacement color call, and replacing the color call for correction with the replacement color in the each block. Dependent claim 9 recites a mental process of considering an addition operator that defines the sum of color call 0 and color call 0 as 0, color call 0 and color call 1 as 1, color call 0 and color call 2 as 2, color call 0 and color call 3 as 3, color call 1 and color call 0 as 1, color call 1 and color call 1 as 0, color call 1 and color call 2 as 3, color call 1 and color call 3 as 2, color call 2 and color call 0 as 2, color call 2 and color call 1 as 3, color call 2 and color call 2 as 0, color call 2 and color call 3 as 1, color call 3 and color call 0 as 3, color call 3 and color call 1 as 2, color call 3 and color call 2 as 1, and color call 3 and color call 3 as 0. Dependent claim 10 further recites a mental process of decoding the string of read color calls to bases producing a read sequence by (a) selecting a last base of the primer of the string of read color calls as the first base of the read sequence, (b) pairing the first base of the primer of the string of read color calls with a first color call of the string of read color calls to produce a base color pair, (c) determining a next base of the read sequence by using the base color pair as an input base color pair to a decode function that decodes the input base color pair to an output base defined by the multi-base code, (d) pairing the next base with a next color call of the string of read color calls to produce the base color pair, and (e) performing steps (c)-(e) until all color calls of the string of read color calls have been used to determine the next base. Dependent claim 11 further recites a mental process of considering data of a decode function that decodes AO to A, Al to C, A2 to G, A3 to T, A. to X, CO to C, C1 to A, C2 to T, C3 to G, C. to X, GO to G, G1 to T, G2 to A, G3 to C, G. to X, TO to T, Ti to G, T2 to C, T3 to A, T. to X, XO to X, Xl to X, X2 to X, X3 to X, and X. to X. Dependent claim 12 further recites a mental process of decoding the string of read color calls to bases producing a read sequence by (a) selecting a last base of the primer of the string of read color calls as the first base of the read sequence, (b) obtaining a first two color calls from the string of read color calls, (c) pairing the first base of the primer of the string of read color calls with a first color call of the first two color calls to produce a base color pair, (d) if the first color call of the first two color calls is a missing color call and a second color call of the first two color calls is not a missing color call, copying a corresponding reference base from the base sequence as a next base of the read sequence, otherwise determining the next base of the read sequence by using the base color pair as an input base color pair to a decode function that decodes the input base color pair to an output base defined by the multi-base code, (e) obtaining a next two color calls from the string of read color calls, (f) pairing the next base of the read sequence with a first color call of the next two color calls of the string of read color calls to produce the base color pair, (g) if the first color call of the next two color calls is a missing color call and a second color call of the next two color calls is not a missing color call, copying a corresponding reference base from the base sequence as the next base of the read sequence, otherwise determining the next base of the read sequence by using the base color pair as the input base color pair to the decode function that decodes, and (h) performing steps (e)-(h) until all color calls of the string of read color calls have been used to determine the next base. Dependent claim 13 further recites a mental process of considering data of a decoding function that decodes AO to A, Al to C, A2 to G, A3 to T, A. to X, CO to C, C1 to A, C2 to T, C3 to G, C. to X, GO to G, G1 to T, G2 to A, G3 to C, G. to X, TO to T, Ti to G, T2 to C, T3 to A, T. to X, XO to X, Xl to X, X2 to X, X3 to X, and X. to X. Dependent claim 14 further recites a mental process of considering data of a dibase code. Dependent claim 17 further recites a mental process of extracting the base sequence from the reference sequence by replacing the ambiguity code with a missing base code and encoding the base sequence a string of reference color codes by replacing the missing base code combined with any other base code with a missing color code, when the mapping of the string of read color calls to the reference sequence includes an ambiguity code. Dependent claim 24 further recites a mental process of (a) selecting a last base of the primer of the string of read color calls as the first base of the read sequence, (b) pairing the first base of the primer of the string of read color calls with a first color call of the string of read color calls to produce a base color pair, (c) determining a next base of the read sequence by using the base color pair as an input base color pair to a decode function that decodes the input base color pair to an output base defined by the multi-base code, (d) pairing the next base with a next color call of the string of read color calls to produce the base color pair, and (e) performing steps (c)-(e) until all color calls of the string of read color calls have been used to determine the next base.
This judicial exception is not integrated into a practical application because independent claims 1, 15, and 19 recite additional elements of a computer processor and computer readable media that do not improve the functioning of a generic computer and do not integrate the recited judicial exception into a practical application. Independent claims 1, 15, and 19 recite an additional element of inputting data that is a data gathering process that does not integrate the recited judicial exception into a practical application. Dependent claim 2 recites an additional element of a sequencer that generates data for the claimed data analysis steps and does not integrate the recited judicial exception into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because independent claims 1, 15, and 19 recite additional elements of a computer processor and computer readable media and inputting data that are conventional computer components and processes.
The claimed subject matter comprises an abstract idea that is computer mediated. Performing an abstract idea on a generic computer is not an additional element that is significantly more than the abstract idea itself. In Alice Corp. Pty. Ltd. v. CLS Bank Int'l (573 U.S. 134 S.Ct. 2347, 110 USPQ2d 1976 (2014)) the Supreme Court reviewed the prior Benson, Flook, and Diehr decisions regarding claims directed to an abstract idea that include a step of using computers:
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at ___ (slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’” Bilski, supra, at 610–611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent’s recitation of a computer amounts to a mere instruction to “implemen[t]” an abstract idea “on…a computer,” Mayo, supra, at ___ (slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the pre-emption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F. 3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional featur[e]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U. S., at ___ (slip op., at 8–9).
	Regarding claims to computers and computer-readable media that execute an abstract idea, the court further stated:
Petitioner’s claims to a computer system and a computer-readable medium fail for substantially the same reasons. Petitioner conceded below that its media claims rise or fall with its method claims. En Banc Response Brief for Defendant-Appellant in No. 11–1301 (CA Fed.) p. 50, n. 3. As to its system claims, petitioner emphasizes that those claims recite “specific hardware” configured to perform “specific computerized functions.” Brief for Petitioner 53.But what petitioner characterizes as specific hardware-a “data processing system” with a “communications controller” and “data storage unit,” for example, see App. 954,958, 1257-is purely functional and generic. Nearly every computer will include a “communications controller” and “data storage unit” capable of performing the basic calculation, storage, and transmission functions required by the method claims. See 717 F. 3d, at 1290 (Lourie, J., concurring). As a result, none of the hardware recited by the system claims “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers.” Id., at 1291 (quoting Bilski, 561 U. S., at 610–611). Put another way, the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea. This Court has long “warn[ed] . . . against” interpreting §101 “in ways that make patent eligibility ‘depend simply on the draftsman’s art.’” Mayo, supra, at ___ (slip op., at 3) (quoting Flook, 437 U. S., at 593); see id., at 590 (“The concept of patentable subject matter under §101 is not ‘like a nose of wax which may be turned and twisted in any direction . . . ’”). Holding that the system claims are patent eligible would have exactly that result.
Because petitioner’s system and media claims add nothing of substance to the underlying abstract idea, we hold that they too are patent ineligible under §101.
Dependent claim 2 recites an additional element of a sequencer that generates data for the claimed data analysis steps. Shendure et al. (Nature Biotechnology vol. 26, pages 1135-1145 (2008) cited in the Information Disclosure Statement received 11 August 2020) provides evidence that sequencers capable of generating data for the claimed analysis steps are commercially available. Shendure et al. shows an Applied Biosystem Solid sequencer in Figure 3 and page 1140 that is commercially available and generates sequence data in color space.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15, 17, 19, 21, 24, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,342,651. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims are a species of the instant claims regarding an additional limitation of a sequencer and sequencing by ligation. Instant claim 29 directed to a computer readable medium is obvious over the issued claim 1 computer system that inherently comprises a computer readable medium and is limited to execute the process encoded by instant claim 29.
Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714.The examiner can normally be reached M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S BRUSCA/Primary Examiner, Art Unit 1631